Order affirmed, with $20 costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ.; Martin, P. J., and Peck, J., dissent in memorandum by Martin, P. J., as follows: After weighing the evidence and giving consideration to all relevant factors, I am of opinion that the order appealed from should be modified by fixing the assessed valuations as follows:

Year Land Building Total

1942- 43 $350,000 $1,200,000 $1,550,000
1943- 44 350,000 1,175,000 1,525,000
and as so modified affirmed.